474 F.2d 1399
73-1 USTC  P 9343
Vivien KELLEMS, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 402, Docket 72-2122.
United States Court of Appeals,Second Circuit.
Argued April 13, 1973.Decided April 4, 1973.

David R. Shelton, Washington, D. C., for appellant.
Stephen Schwartz, Tax Div., Dept. of Justice, Washington, D. C.  (Scott P. Crampton, Asst. Atty. Gen., Meyer Rothwacks, Leonard J. Henzke, Jr., Tax Div., Dept. of Justice, Washington, D. C.), for appellee.
Before KAUFMAN, ANDERSON and OAKES, Circuit Judges.
PER CURIAM:


1
The judgment is affirmed on the basis of the Tax Court's opinion below, 58 T.C. 556.  We find Moritz v. Commissioner, 469 F.2d 466 (10 Cir. 1972), cited to us by appellant, to be inapposite.